Citation Nr: 1417331	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  06-35 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than November 19, 1997 for a grant of service connection for paranoid schizophrenia.

2.  Whether the Veteran is competent to receive direct payment of disability compensation benefits.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1970 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2004 and October 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 
 
When this matter was initially before the Board in April 2010, the Board denied an earlier effective date for the grant of service connection for paranoid schizophrenia, found the Veteran not competent to manage his own financial affairs, and denied the direct payment of VA benefits.  The Veteran appealed the Board's April 2010 decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2012 order, granted the parties' joint motion for remand (JMR), vacating the Board's April 2010 decision and remanding the case for compliance with the terms of the joint motion.

The issue of competency for the purpose of receiving direct payment of disability benefits is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a February 1978 decision, the Board denied service connection for a nervous condition, classified as paranoid-type schizophrenic reaction.

2.  An April 1978 correspondence submitted by the Veteran to the St. Petersburg RO is not a motion for reconsideration of the Board's February 1978 decision.

3.  In a June 1994 rating decision, the RO denied the Veteran's application to reopen a claim of service connection for a nervous disorder; although the Veteran was notified of the determination and of his appellate rights, he did not perfect an appeal of the RO's determination and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.

4.  The veteran's application to reopen his claim of entitlement to service connection for a nervous disorder was received by VA on November 19, 1997.

5.  In a rating decision dated in June 2004, the RO granted service connection for paranoid schizophrenia, effective November 19, 1997, the date of receipt of the application to reopen the service connection claim.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision denying service connection is final.  38 U.S.C.A. § 7105(d)(3) (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.1103,  20.302(b) (2013).

2.  The criteria for an effective date prior to November 19, 1997, for the award of service connection for paranoid schizophrenia have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.160(c), 19.113, 19.114, 19.118 (1996); 38 C.F.R. §§ 3.102, 3.160(c), 3.400.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for an earlier effective date arises from a disagreement arrived at following a grant of service connection.  Assignment of an effective date is a downstream issue, thus the notice provisions of the Veteran's Claims Assistance Act are not applicable. See VAOPGCPREC 8-2003 69 Fed. Reg. 25180 (Dec. 22, 2003).  Further, because the application of the law to the undisputed facts in this case is at issue, no discussion of VA's duty to assist is required.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran argues that an effective date earlier than November 19, 1997 is warranted for his paranoid schizophrenia. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Veteran initially filed a claim for service connection for paranoid schizophrenia in November 1970.  In a February 1978 Board decision, the Board denied service connection and the Veteran filed to reopen his paranoid schizophrenia claim in November 1984, but it was denied in March 1985 and October 1985 rating decisions that the Veteran did not appeal.  The Veteran filed to reopen the claim again in October 1993, but the RO denied the claim in a June 1994 rating decision.  Although the Veteran filed a notice of disagreement in September 1994, he did not file a timely substantive appeal following issuance of the statement of the case.  Further, no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the June 1994 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  The application to reopen his current claim was received on November 19, 1997.  

As grounds for an earlier effective date the Veteran first argues that in April 1978 he filed a motion for reconsideration of the Board's February 1978 decision which prevented the decision from becoming final.  

At the time in question states that reconsideration was accorded by the Board upon allegation of error of fact or law by a claimant or his representative or on the Board's own motion; upon discovery of additional service department records; or on administrative review, when authorized by the Chairman or Vice Chairman.  38 C.F.R. § 19.148 (1977).  Application for reconsideration were required to clearly set forth and specifically the alleged error(s) of fact or law in the decision of the Board or other basis for requesting reconsideration.  38 C.F.R. § 19.149 (1977).

The Board finds that the April 1978 correspondence was not a motion for reconsideration.  The document in question was not captioned as a motion for reconsideration, nor is there a request anywhere in the document for the Board to reconsider its decision.  In fact, the February 1978 Board decision is not even mentioned.  By comparison, the Board notes that the Veteran had, in previous correspondences with VA, specifically requested reconsideration of other VA actions or determinations, but he does not do so in this document.  Furthermore, the document was not sent to the Board but instead to the St. Petersburg, Florida RO.  Finally, there was no new argument or evidence submitted with the document.  

Furthermore, the law as it existed at the time did not condition the finality of a Board decision on the response to a motion for reconsideration.  As written in pertinent part, "the determination of the Board, when unanimously concurred in by members of the section shall be the final determination of the Board, except that the Board on its own motion may correct an obvious error in the record, or may upon the basis of additional official information from the service department concerned reach a contrary conclusion." 38 U.S.C. § 4003 (1977) (emphasis added).  This principle of finality was also codified by contemporaneous regulations.  38 C.F.R. § 19.104 (1977) (Decisions of the Board of Veterans Appeals are final, with exception that claims involving insurance contracts are subject to court review.  Reconsideration by the Board may be accorded under Rule 48.)  

Under existing law a Board decision was considered final in the absence of supplemental action by the Board.  The filing of a motion for reconsideration did not disturb that finality.  In the absence of any action taken by the Board on its own initiative, the February 1978 Board decision is final.  38 U.S.C. § 4003 (1977).  The effect of that finality is to preclude an award of an effective date prior to that denial.  

The Veteran next argues that he should be entitled to an effective date of May 3, 1994, based on the assertion that a substantive appeal was purportedly filed on his behalf on March 7, 1995 in response to the June 1994 rating decision.  

A rating decision by the RO is final unless an appeal is perfected to the Board.  38 C.F.R. § 20.1103.  In order to perfect an appeal to the Board, an appellant must file a Substantive Appeal within 60 days of the issuance of a statement of the case or within one year of rating decision at issue, whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b) (2013).  VA regulations require that the substantive appeal should consist of a properly completed VA Form 9 or correspondence containing the necessary information.  38 C.F.R. § 20.202 (2013).  The appeal should set out specific allegations of error of fact or law, such allegations related to specific items in the statement of the case.  The benefits sought on appeal must be clearly identified.  38 U.S.C.A. § 7105(d)(3).  To the extent feasible, the argument should be related to specific items in the Statement of the Case and any prior Supplemental Statements of the Case.  38 C.F.R. § 20.202 (2013).  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal.  Id. 

The March 7, 1995 document is not a Substantive Appeal.  Instead, it is a field examination request and report prepared and filed by a VA employee for fiduciary purposes.  There is no indication of disagreement with any VA decision contained within the report and the document does not contain any of the information contemplated by 38 U.S.C.A. § 7105(d)(3).  Moreover, because the field examination report does not address whether there is a relationship between schizophrenia and service or the degree of severity of the condition prior to or during service, to include a worsening of the condition, or even note that he has schizophrenia, the report was not new and material evidence as defined by 38 C.F.R. § 3.156(a) (1994).  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Young v. Shinseki, 22 Vet. App. 461 (2009).  Thus, the June 1994 rating decision became final based on the evidence then of record.  

The Board now considers whether the Veteran is entitled to an effective date following the final unappealed RO denial in June 1994 and prior to the date he filed the application to reopen the paranoid schizophrenia claim on November 19, 1997.  

The Board has considered whether any evidence of record after the last unappealed RO denial on June 8, 1994, but prior to November 19, 1997, could serve as an informal claim in order to entitle the Veteran to an earlier effective date.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (2013).

After reviewing the record, the Board concludes that there were no testimonial documents submitted between June 8, 1994, and November 19, 1997, indicating an intent to reopen a claim of entitlement to service connection.

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on November 19, 1997.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).  Thus, under the law, there is no basis to assign an earlier effective date of service connection paranoid schizophrenia and the appeal must be denied.


ORDER

An earlier effective date for the grant of service connection for paranoid schizophrenia is denied.


REMAND

In the September 2012 JMR, the parties determined that several pre-decisional VA records relevant to the matters currently on appeal were not considered by the Board and were not, otherwise a part of the record actually before the Board including multiple VA field examination reports.  Thus, the Board must remand the issue of the Veteran's competency for compliance with the Court's September 2012 order granting the parties' JMR.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand);  cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the JMR or explain why the terms will not be fulfilled.).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of his competency to handle his financial affairs.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  After physically or electronically associating any pertinent, outstanding records, schedule the Veteran for an examination by an appropriate VA professional in order to ascertain whether the Veteran is competent for the purposes of receipt of direct payment of VA disability benefits.

3.  Then readjudicate the appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


